 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 1 of 12 Pageid#: 352




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                          HARRISONBURG DIVISION

JAMES ANDREW HEGEDUS and                    )
VIRGINIA ELLEN HEGEDUS,                     )
     Appellants,                            )
                                            )       Case No. 5:20-cv-00040
v.                                          )
                                            )       By: Michael F. Urbanski
U.S. BANK NATIONAL ASSOC.,                  )       Chief United States District Judge
not in its individual capacity but          )
solely as trustee for the NRZ               )
PASS-THROUGH TRUST IX,                      )
       Appellee.                            )

                               MEMORANDUM OPINION

         This matter is before the court on appellants James A. Hegedus’s and Virginia E.

Hegedus’s appeal of an order by the United States Bankruptcy Court for the Western District

of Virginia pursuant to 28 U.S.C. § 158(a)(1) and Federal Rule of Bankruptcy Procedure 8002.

On June 18, 2020, the bankruptcy court entered an order denying, among other things, the

appellants’ request for relief from the order terminating the automatic stay. ECF No. 1-3. On

June 26, 2020, the appellants filed a notice of appeal to this court. ECF No. 1. They filed their

opening briefing on August 20, 2020. ECF No. 5. Appellee U.S. Bank National Association,

not in its individual capacity but solely as trustee for the NRZ Pass-Through Trust IX

(hereinafter “U.S. Bank”), filed its response on September 22, 2020, ECF No. 6, and the

appellees replied, ECF No. 8. This matter is fully briefed and ripe for resolution. Because the

court finds the bankruptcy court did not abuse its discretion in denying the appellants relief

under Federal Rule of Civil Procedure 60(b), the court AFFIRMS the bankruptcy court’s

order.
    Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 2 of 12 Pageid#: 353




      I.      Background

           On September 20, 2019, the Hegeduses filed for Chapter 7 bankruptcy in the Western

District of Virginia. R. at 10 (ECF No. 2). As part of that petition, they claimed a $1 exemption

under 11 U.S.C. § 522(b)(3)(B) for a property at 20231 Cubbage Pond Road in Lincoln,

Delaware (hereinafter “the property” or “the Cubbage Pond property”), which was then-

valued at $272,000. Id. at 26. They reported that Citizens Bank and Nationstar Mortgage, LLC,

had disputed claims of $30,916.86 and $222,373, respectively, secured by the Cubbage Pond

property. Id. at 30. The appellants also reported that they had a pending case against the Bank

of New York Mellon “for mismanagement of mortgages” pending in Delaware Superior

Court. Id. at 24, 28, 48. At that time, they intended to retain the property and “[p]ursue [l]oss

[m]itigation [o]ptions” with both creditors. Id. at 53–54.

           This bankruptcy filing was a bit muddled. The appellants consistently (and incorrectly)

argue 1 that Nationstar Mortgage, LLC, is the mortgage holder for the Cubbage Pond property.



1
  At this point in the proceedings, U.S. Bank and the bankruptcy court both indicate that the Hegeduses are
not be confused about who holds and who services their mortgage but, rather, intentionally seek to
manipulate and prolong the bankruptcy process. See Order, ECF No. 1-3 at 9; R. at 172. The court notes that
it has been involved in the Hegeduses’ litigation over its Delaware property for the better part of a decade.
See Hegedus v. Ross, No. 5:11-cv-18, 2011 WL 2960194 (W.D. Va. July 21, 2011) (dismissing for lack of
jurisdiction an action against three Delaware residents for fraud, misrepresentation, and other torts arising out
of the purchase of a home in Lincoln, Delaware); Hegedus v. Nationstar Mortgage, LLC, No. 5:16-cv-1, 2016
WL 5660239 (W.D. Va. Sept. 29, 2016) (adopting magistrate judge’s report and recommendation dismissing
an action brought by the Hegeduses against Nationstar alleging various state and federal claims related to its
servicing of their mortgage); Hegedus v. Nationstar Mortgage, LLC, No. 5:17-cv-53, 2018 WL 1461747
(W.D. Va. Mar. 23, 2018) (adopting magistrate judge’s report and recommendation dismissing in part a
second action brought by the Hegeduses against Nationstar for conversion, fraud, breach of contract, and
elder abuse, among other claims, related to Nationstar’s servicing and foreclosure of the Cubbage Pond
property); Hegedus v. Nationstar Mortgage, LLC, No. 5:17-cv-53, 2018 WL 6515147 (W.D. Va. Dec. 11,
2018) (adopting magistrate judge’s report and recommendation dismissing claims in the Hegeduses’ amended
pleading as they were precluded by a final judgment in Delaware state court); Hegedus v. Nationstar
Mortgage, LLC, No. 5:17-cv-53, 2020 WL 957464 (W.D. Va. Feb. 27, 2020) (denying the Hegeduses’ motion
to reopen the case under Rule 60(b) because the automatic stay in bankruptcy court did not render the court’s
prior orders void).
                                                       2
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 3 of 12 Pageid#: 354




See id. at 69, 122, 136, 164, 172. In fact, Nationstar Mortgage, LLC, is the mortgage servicer,

not the mortgage holder. See id. at 104–05. The mortgage was originally executed on June 14,

2006, between the appellants and First Horizon Home Loan Corporation (“First Horizon”).

Id. at 81, 85. On September 5, 2013, First Horizon assigned the mortgage to the Bank of New

York Mellon. Id. at 105. In December 2015, the Bank of New York Mellon filed a mortgage

foreclosure action against the appellants. See Bank of New York Mellon v. Hegedus, No.

S15L-12-053, 2017 WL 6451123, at *1 (Del. Super. Ct. Dec. 18, 2017), aff’d, 190 A.3d 998

(Del. 2018). The Delaware Superior Court ultimately entered judgment in favor of the Bank

of New York Mellon in December 2017. Id. at *4; see also R. at 154–55. On May 16, 2019,

the Bank of New York Mellon assigned the mortgage to U.S. Bank. Id. at 104.

       On October 17, 2019, U.S. Bank filed a motion in the bankruptcy court for relief from

an automatic stay, asking it to terminate the stay as to the Cubbage Pond property. Id. at 67–

68. U.S. Bank explained its claim to the property and attached copies of the Note, the Deed

of Trust, and the Assignment as exhibits. Id. at 68–69, 81–105.

       On October 31, 2019, in a motion for an extension of time, the appellants indicated

via their then-counsel that they wished to contest the pending motion for relief from the

automatic stay and proceed pro se. Id. at 113. In their subsequently-filed pro se opposition,

the appellants argued that they believed the Note and the Assignment submitted by U.S. Bank

were “not authentic documents,” the reported due date and amounts of missed payments

differed from the appellants’ records, certain charges were not included in the certification,

and “‘account delinquency’ cannot constitute a cause for relief.” Id. at 115–16. Because of the

alleged issues with U.S. Bank’s exhibits, the appellants argued that U.S. Bank did not have


                                              3
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 4 of 12 Pageid#: 355




standing to bring its motion or to make an appearance in the bankruptcy proceeding. Id. at

120–24.

       On December 18, 2019, the bankruptcy court granted U.S. Bank’s motion for relief

from the automatic stay, allowing U.S. Bank to exercise any rights against the Cubbage Pond

property. Id. at 128–29. On December 26, 2019, the bankruptcy court granted a discharge to

the Hegeduses pursuant to 11 U.S.C. § 727. Id. at 131–34.

       That same day, the appellants filed a “motion objecting to order terminating automatic

stay,” which did not object to the stay’s termination but instead sought to alter the order’s

language. Id. at 135–36. Specifically, the appellants reasserted their standing argument and

asked that the court’s order reflect that their default was not “the determining factor” in lifting

the automatic stay, that it was instead premised on the appellants’ lack of standing to object

to lifting the stay, and that the appellants were required by court order to participate in

litigation in Delaware concerning the Cubbage Pond property. Id. at 136. The bankruptcy

court denied this motion on January 29, 2020. Id. at 178.

       On February 3, 2020, the appellants filed a “request for relief from order terminating

automatic stay and relief from violation of discharge.” Id. at 140. In this motion, the appellants

argued that U.S. Bank’s motion to lift the automatic stay was fraudulent and seemingly

opposed U.S. Bank’s involvement in the Delaware litigation over the Cubbage Pond property

in place of the Bank of New York Mellon. Id. at 142–43. The appellants asked the bankruptcy

court to “[enforce] the discharge of December 24, 2019, against Movant, which was

granted…as a permanent statutory injunction,” and to grant any other remedies the court saw

fit. Id. at 144. The appellants attached to this motion an order from the Delaware Superior


                                                4
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 5 of 12 Pageid#: 356




Court granting summary judgment in a foreclosure proceeding to the Bank of New York

Mellon. Id. at 154–55. In a supplemental pleading, the appellants argued that the Bank of New

York Mellon has not assigned that judgment to U.S. Bank and “[i]n order to foreclose, [U.S.

Bank] would have had to bring a new action in Delaware,” which “would be a predicate for

the doctrine of res judicata and would fail.” Id. at 160. They also argued that U.S. Bank’s

actions were a violation of their discharge and barred by collateral estoppel, which requires

“termination of the order terminating the automatic stay.” Id. at 159. They continue to

question the validity of U.S. Bank’s claim to the Cubbage Pond property. Id. at 162–66.

         U.S. Bank countered, in part, that the allegations were “nothing more than recitations

of ‘show me the note’ theory, which has been universally rejected as ‘contrary to Virginia’s

non-judicial foreclosure laws.’” Id. at 179 (citing Gallant v. Deutsche Bank Nat’l Trust Co.,

766 F. Supp. 2d 714, 721 (W.D. Va. 2011)). It also argued that the motion failed “to articulate

a basis for relief…within the framework of Rule 60.” R. at 179.

         On June 19, 2020, the bankruptcy court denied the appellants’ motion along with their

subsequently filed motion for postponement and request for leave to amend an adversary

complaint. ECF No. 1-3. The appellants have appealed only the bankruptcy court’s order

denying their “request for relief from order terminating automatic stay and relief from

violation of discharge.” R. at 140, 237.

   II.      Standard of Review

         The appellants sought relief from the order terminating the automatic stay under

Federal Rule of Civil Procedure (hereinafter “Rule”) 60(b), which is incorporated by Federal

Rule of Bankruptcy Procedure 9024. Rule 60(b) enables courts to relieve a party of its


                                               5
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 6 of 12 Pageid#: 357




obligations from a final judgment, order, or proceeding under certain circumstances, including

things like mistake, inadvertence, fraud, misconduct, voidness of the judgment, satisfaction of

or discharge from the judgment, or “any other reason that justifies relief.” Fed. R. Civ. P.

60(b). “[A] Rule 60(b) movant must act in a timely fashion, must demonstrate a lack of

prejudice to the non-movant, and must proffer a meritorious defense.” Augusta Fiberglass

Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808, 811 (4th Cir. 1988). The remedy

provided by Rule 60(b) is “extraordinary and is only to be invoked upon a showing of

exceptional circumstances.” Compton v. Alton S.S. Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979).

       District courts have jurisdiction to hear appeals from final judgments and orders of the

bankruptcy courts. See 28 U.S.C. § 158(a). The district court reviews “[f]indings of fact by the

bankruptcy court . . . only for clear error and legal questions are subject to de novo review.” See

In re Johnson, 960 F.2d 396, 399 (4th Cir. 1992); see also In re Meredith, 527 F.3d 372, 375

(4th Cir. 2008); In re Dillon, 189 B.R. 382, 384 (W.D. Va. 1995). The district court may only

consider evidence presented to the bankruptcy court and made part of the record. See In re

Dillon, 189 B.R. at 384; In re Computer Dynamics, Inc., 253 B.R. 693, 697 (E.D. Va. 2000).

“An abuse of discretion standard applies in the review of the [b]ankruptcy [c]ourt’s denial of

a Rule 60(b) motion.” Robertson v. Comptroller of Maryland, No. RDB-20-1876, 2020 WL

6728963, at *2 (D. Md. Nov. 16, 2020) (citing Nat’l Org. for Women v. Operation Rescue, 47

F.3d 667, 669 (4th Cir. 1995). “[T]he abuse of discretion standard requires a reviewing court

to show enough deference to a primary decision-maker’s judgment that the court does not

reverse merely because it would have come to a different result in the first instance.” Evans v.

Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008) (citation omitted).


                                                6
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 7 of 12 Pageid#: 358




As the appellants proceed pro se, their pleadings are entitled to liberal construction. See,

e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007).

   III.    Analysis

       The appellants ask this court to (1) reverse the bankruptcy court’s order granting

termination of the automatic stay, (2) hold that U.S. Bank had no standing to file a motion

seeking relief from the automatic stay in the first place, (3) find that U.S. Bank violated the

discharge by engaging in foreclosure proceedings in Delaware state court, and (4) grant any

further relief as the court deems necessary. ECF No. 5 at 21; ECF No. 8 at 6. U.S. Bank argues

that the only issue before the court is whether the bankruptcy court abused its discretion by

denying the appellants’ motion for relief from the order terminating the automatic stay. ECF

No. 6 at 1. U.S. Bank asserts that appellants’ “mish mash” of claims fails to meet the Rule

60(b) standard. Id. at 6. The court agrees with U.S. Bank and finds that the bankruptcy court

did not abuse its discretion in denying relief because the appellants have not demonstrated

that “granting that relief will not in the end have been a futile gesture, by showing that [they

have] a meritorious defense or claim.” Boyd v. Bulala, 905 F.2d 764, 769 (4th Cir. 1990).

       A. The court will not reverse the bankruptcy court’s order granting relief from
          the automatic stay.

       As a threshold matter, the court will not reverse the bankruptcy court’s order granting

termination of the automatic stay. The appellants ask the court to reverse this order though

they never appealed it. The bankruptcy court granted U.S. Bank’s motion for relief from the

automatic stay on December 18, 2019. R. at 128–29. The appellants’ objection to that order,

filed on December 26, 2019, opposed the bankruptcy court’s stated reasoning but not its result,

id. at 135–36, and the appellants ultimately did not appeal its denial, id. at 178. It is the

                                               7
 Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 8 of 12 Pageid#: 359




bankruptcy court’s later denial of appellants’ “request for relief from order terminating

automatic stay and relief from violation of discharge” that is before this court. Id. at 140; see

also ECF Nos. 1, 1-3. In fact, the appellee has tailored its arguments on appeal to this

procedural posture and the abuse of discretion standard. ECF No. 6.

       Still, the bankruptcy court’s order denying appellants’ request for relief bears directly

on the order terminating the automatic stay. For that reason and in the interest of fair

treatment of pro se litigants, the court notes that if it were to construe the appellants’ motion

liberally as an appeal of the bankruptcy court’s order granting termination of the automatic

stay and its order denying their Rule 60(b) request for relief, its disposition would not change.

This court has combed through the record in search of any meritorious defense or claim the

appellants may have related to the order terminating the automatic stay and has found none.

       B. U.S. Bank is the proper creditor and had standing to file a motion seeking
          relief from the automatic stay.

       The appellants argue that the bankruptcy court erred by not having U.S. Bank prove

its standing to file a motion for relief from the automatic stay or to take certain actions in

Delaware state court. In short, they argue that U.S. Bank is not and was not “the holder or the

assignee of the Note” when they filed their motion for relief from the automatic stay. ECF

No. 5 at 12. Therefore, they argue, U.S. Bank had no business seeking relief from the automatic

stay to proceed against the Cubbage Pond property in Delaware state court. Id. Relatedly, the

appellants argue that U.S. Bank defrauded the court by filing a false deed of trust and that U.S.

Bank has failed to truly show it is a secured creditor. ECF No. 5 at 11–15.

       The court finds that the bankruptcy court did not abuse its discretion in affirming U.S.

Bank’s standing to seek relief from the automatic stay to proceed against the Cubbage Pond

                                               8
    Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 9 of 12 Pageid#: 360




property in rem. U.S. Bank had standing to file a motion for relief from the automatic stay as

soon as the Bank of New York Mellon assigned its interest in the Cubbage Pond property to

U.S. Bank on May 16, 2019. R. at 104. U.S. Bank filed its motion with the bankruptcy court

months after that. Id. at 67–68.

        The bankruptcy court found no issue with U.S. Bank’s exhibits demonstrating its

assignment. ECF No. 1-3 at 7 n. 3. These exhibits do not reflect that U.S. Bank, “by their own

self-denomination,” appointed itself as a secured creditor. ECF No. 5 at 5. Rather, they reflect

that the Bank of New York Mellon lawfully assigned its interest in the Cubbage Pond property

to U.S. Bank. As U.S. Bank correctly argues, the bankruptcy court was not obligated to order

U.S. Bank to present the original Note. See Gallant v. Deutsche Bank Nat. Trust Co., 766 F.

Supp. 2d 714, 720–21 (W.D. Va. 2011) (“[C]ourts have routinely rejected the “show me the

note” theory on the ground that foreclosure statutes simply do not require production of the

original note…. Accordingly, the defendant’s inability to produce the original note did not

render the foreclosure sale invalid, and the plaintiff’s claim to the contrary must be

dismissed.”). 2

        In Delaware Superior Court, the appellants raised similar arguments against the Bank

of New York Mellon, contesting “whether the Plaintiff was the real party in interest and had

standing….” Bank of New York Mellon v. Hegedus, CV S15L-12-053, 2017 WL 6451123, at

*1 (Del. Super. Dec. 18, 2017), aff’d, 190 A.3d 998 (Del. 2018). The Delaware Superior Court



2For good measure, the court notes that all three of U.S. Bank’s exhibits supporting its motion are readily
available online through Sussex County’s Official Records Search database. See Sussex County, Official
Records Search,
https://deeds.sussexcountyde.gov/LandmarkWeb/search/index?theme=.blue&section=searchCriteriaName
&quickSearchSelection=# (last visited Feb. 3, 2021) (search “Hegedus”).
                                                     9
Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 10 of 12 Pageid#: 361




rejected those arguments against the Bank of New York Mellon. Id. at *3. The bankruptcy

court properly rejected the appellants’ similar accusations of U.S. Bank in this case. The court

finds no abuse of discretion in the bankruptcy court’s finding that U.S. Bank had standing to

file its motion for relief from the automatic stay.

       Moreover, the bankruptcy court noted that the automatic stay had already expired by

the time it entered its order terminating it. Because the appellants’ prior bankruptcy case had

been dismissed within the previous year, the automatic stay terminated on the thirtieth day

after their petition was filed, pursuant to 11 U.S.C. § 362(c)(3). See ECF No. 1-3 at 6.

Accordingly, the automatic stay terminated on October 30, 2019. Id. The bankruptcy court

granted U.S. Bank relief from the automatic stay on December 18, 2019. R. at 128–29. This

relief was unnecessary at the time because the stay was no longer in place anyway and vacating

the order granting that relief would be pointless and unhelpful to the appellants. ECF No. 1-

3 at 6. Accordingly, the bankruptcy court did not abuse its discretion in denying the appellants’

Rule 60(b) motion.

       C. The appellants’ discharge was not violated.

       Finally, the appellants claim that “[t]he bankruptcy discharge clearly operates as an

injunction against the continuation of actions by U.S. Bank National in Delaware.” ECF No.

5 at 21. This is incorrect. The bankruptcy court’s order explicitly states that it did “not find

based on the evidence presented that U.S. Bank has violated the discharge injunction, nor is

attempting to proceed against Mr. and Mrs. Hegedus on any personal liability,” explaining that

U.S. Bank has instead sought to enforce its rights under the deed of trust to foreclose on the




                                               10
Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 11 of 12 Pageid#: 362




Cubbage Pond property in rem but not to proceed against the appellants in personam. ECF

No. 1-3 at 7.

          As U.S. Bank correctly argues in its brief, ECF No. 6 at 7, creditors may enforce a valid

lien after the underlying debt has been discharged. Johnson v. Home State Bank, 501 U.S. 78,

84 (1991) (“Even after the debtor’s personal obligations have been extinguished, the mortgage

holder still retains a ‘right to payment’ in the form of its right to the proceeds from the sale of

the debtor’s property. Alternatively, the creditor’s surviving right to foreclose on the mortgage

can be viewed as a ‘right to an equitable remedy’ for the debtor’s default on the underlying

obligation. Either way, there can be no doubt that the surviving mortgage interest corresponds

to an ‘enforceable obligation’ of the debtor.”). In other words, the appellants’ discharge

“eliminates personal liability for debts not excepted from discharge, but leaves intact in rem

claims.” In re Davis, 716 F.3d 331, 332 (4th Cir. 2013); see also Lovegrove v. Ocwen Home

Loan Servicing, LLC, 666 F. App’x 308, 312 n. 6 (4th Cir. 2016) (similar). 3 The bankruptcy

court did not abuse its discretion in finding that appellants’ discharge was not violated.

    IV.      Conclusion

          In sum, the court finds that the appellants’ have not advanced any meritorious defenses

or claims and granting their requested relief would be “a futile gesture.” Bulala, 905 F.2d at

769. Accordingly, the court AFFIRMS the bankruptcy court’s order denying the appellants’




3In other portions of their brief, the appellants argue that their mortgage could not have been validly
assigned to U.S. Bank because “merged into the judgment of foreclosure [in Delaware state court] with the
result that there is no mortgage to reinstate.” ECF No. 5 at 15. The Fourth Circuit’s explanation in In re
Davis, 716 F.3d at 332, also demonstrates that this is not true. Chapter 7 discharges leave in rem claims intact;
they do not dissolve mortgages.
                                                       11
Case 5:20-cv-00040-MFU Document 9 Filed 02/24/21 Page 12 of 12 Pageid#: 363




request for relief from the order terminating the automatic stay. An appropriate order will be

entered.

       It is so ORDERED.

                                                  Entered:      February 24, 2021
                                                                      Michael F. Urbanski
                                                                      Chief U.S. District Judge
                                                                      2021.02.24 14:42:02
                                                                      -05'00'

                                                  Michael F. Urbanski
                                                  Chief United States District Judge




                                             12
